DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 25, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
Regarding claim 1, the claim appears to contain two transitional phrases (i.e. “the steering torque manager having:…” in line 5 and “the method comprising:…”
Regarding claims 2-6, the claims are objected to due to their respective dependencies on claim 1.
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) (i.e. the last limitation in claim 8) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

	Regarding claim 7, the claim recites the limitation “and if TTC>TTCmax then the function g(TTC)i=1.” It is unclear as to what exactly constitutes as the value TTCmax.  Specifically, as defined in claim 3, TTC is an element of the set [0, TTCmax]. Accordingly, the examiner questions how exactly a value TTC is compared to be greater than a value TTCmax since TTC has already been defined to only be in the range 0 ≤ TTC ≤ TTCmax.  The examiner sees no possibility where TTC can be greater than TTCmax. Therefore, the claim is rendered indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to software per se (See MPEP 2106.03).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al. (US 2018/0354555 A1, hereinafter Sheng, from Applicant’s IDS dated February 25, 2020) in view of Morimoto et al. (US 2016/0152267 A1, hereinafter Morimoto).

Regarding claim 1, Sheng teaches:
A method of providing a scenario-based overlay torque request signal in a steer torque manager (1) during driver-override of an auxiliary steering assistance system (2) function in a road vehicle (3) having an electrical power assisted steering system (4) (See at least Abstract; Fig. 7, disclosing a method), the steer torque manager (1) having:
a wheel angle controller (1b) for providing an assistance torque request related signal from an auxiliary steering assistance system (2) function overlay torque request and a torque request from the electrical power assisted steering (4) (see at least Fig. 6; [0046], disclosing a control module generating an assist torque command. The examiner notes the language “for providing an assistance torque request related signal… and a torque request” is intended use and therefore given no patentable weight);
a driver-in-the-loop functionality (1a) for determining driver-override of the auxiliary steering assistance system (2) function (see at least [0049-0050], disclosing receiving a torque input from a driver and providing a torque command that opposes the driver input, i.e. a driver-in-the-loop functionality. The examiner notes the language “for determining driver-override” is intended use and therefore given no patentable weight)…
and providing a driver-override related signal (see at least Fig. 6, element 605; [0045], disclosing receiving an input torque, i.e. a driver-override related signal), the method comprising:
receiving the assistance torque request related signal (see at least Fig. 6, element 620, disclosing receiving an assist torque command);
receiving the driver-override related signal (see at least Fig. 6, element 605, disclosing receiving an input torque, i.e. a driver-override related signal);
receiving a road vehicle velocity related signal (see at least [0032], disclosing the vehicle signals include a vehicle speed); 
receiving a steering pinion angle related signal (see at least [0032], disclosing steering signals include a steering angle);
receiving a signal representative of a distance to an adjacent lane marker (see at least [0042], disclosing determining a distance of the host vehicle to lane markers);
receiving a signal representative of a distance to an adjacent potential threat object (see at least [0035], disclosing computing a distance of a remote vehicle to the host vehicle, i.e. the distance of a potential threat object to the host vehicle);
producing from the received signals, when the driver-override related signal indicates ongoing driver-override, a signal representative of a resistance torque request corresponding to one of a finite number of pre-defined scenarios for different signal combinations (see at least Figs. 6 and 7; [0042-0045], disclosing a change to be made in the assist torque being generated based on the proximity action level. The proximity action level is based on lane and object proximity levels, pre-defined scenarios for different signal combinations. The change to be made is also based off of input torque provided by the driver, i.e. driver override); 
producing, by the steer torque manager (1), the scenario-based steering wheel overlay torque request signal through combining the assistance torque request signal and the resistance torque request signal (see at least Figs. 6 and 7; [0040, 0050, 0054, 0057], disclosing generating a motor torque command from the assist torque command and the position control torque command).
Sheng does not explicitly teach:
…through considering both a current steering wheel torque and a weighted average of a measured steering wheel torque over the last couple of seconds…
	However, in the same field of endeavor, vehicle steering control, Morimoto teaches:
	through considering both a current steering wheel torque and a weighted average of a measured steering wheel torque over the last couple of seconds (See at least [0031], disclosing calculating the average value of input torque over a certain time to determine that a driver has an intention to intervene, i.e. determining driver override; see also [0040], disclosing considering the most recent input torque detected, i.e. a current steering wheel torque, and the measured average)…


Regarding claim 2, modified Sheng teaches:
	A method according to claim 1, wherein it further comprises receiving as the signal representative of a distance to an adjacent potential threat object (6) a signal representative of an estimated Times to Collision (TTC) with an adjacent potential threat object (6) (Sheng: see at least [0035], disclosing computing a distance of a remote vehicle to the host vehicle, i.e. the distance of a potential threat object to the host vehicle, and a TTC signal).
	
Regarding claim 3, modified Sheng teaches:
	A method according claim 2, wherein producing the signal representative of a resistance torque request further comprises scaling the signal (Sheng: see at least [0040], disclosing scaling) 
	Sheng does not explicitly teach:
	…with the functions

    PNG
    media_image1.png
    63
    295
    media_image1.png
    Greyscale

where the set Ω contains a finite number of pre-defined scenarios for which a resistance torque previously has been separately tuned, and x is a normalized distance from an adjacent lane marker (5a, 5b) to a center of a lane (5) currently traveled; a left-hand lane marker (5a) being located at x=−1 and a right-hand lane marker (5b) being located at x=1.
Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving scaling a torque signal, as shown by Sheng.  Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.  In addition, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have substituted one mathematical formula for another to achieve predictable result of scaling a torque signal.

Regarding claim 4, modified Sheng teaches:
A method according to claim 3, wherein it further comprises receiving a signal representative of classified potential threat objects (6) determined through fusion of sensor data from multiple vehicle (3) born sensors and systems, such as camera sensors, radar sensors, LIDAR sensors, satellite navigation systems and digital maps (Sheng: see at least Figs. 4A-C; [0036, 0039], disclosing fusing radar and camera information to get a classified object list), and determining a current scenario from the set Ω of pre-defined scenarios based on the signal representative of classified potential threat objects (6) (see at least [0043], disclosing determining an object proximity level, i.e. a predetermined scenario based on the distance to the object).

claim 7, modified Sheng teaches:
A method according to claim 3, wherein it further comprises using, in case that a driver of the road vehicle (3) is pulling against the auxiliary steering assistance system (2) function towards a collision with a potential threat object (6), a function g(TTC)I arranged to increase the resistance torque, the function g(TTC)i being increasing with decreasing Time to Collision TTC (Sheng: see at least [0058-0059], disclosing generating an assist command that opposes input torque from the driver when the TTC is less than a threshold, i.e. as the TTC is decreasing, the resistance torque is increased), and if TTC>TTCmax then the function g(TTC)i=1.

Regarding claim 8, Sheng teaches:
A road vehicle (3) steer torque manager (1) (see at least Abstract; Figs. 3 and 5-6) having:
a wheel angle controller (1b) for providing an assistance torque request related signal from an auxiliary steering assistance system (2) function overlay torque request and a torque request from the electrical power assisted steering (4) (see at least Fig. 6; [0046], disclosing a control module generating an assist torque command. The examiner notes the language “for providing an assistance torque request related signal… and a torque request” is intended use and therefore given no patentable weight);
a driver-in-the-loop functionality (1a) for determining driver-override of the auxiliary steering assistance system (2) function (see at least [0049-0050], disclosing receiving a torque input from a driver and providing a torque command that opposes the driver input, i.e. a driver-in-the-loop functionality. The examiner notes the language “for determining driver-override” is intended use and therefore given no patentable weight)…

…through considering both a current steering wheel torque and a weighted average of a measured steering wheel torque over the last couple of seconds…
	However, in the same field of endeavor, vehicle steering control, Morimoto teaches:
	through considering both a current steering wheel torque and a weighted average of a measured steering wheel torque over the last couple of seconds (See at least [0031], disclosing calculating the average value of input torque over a certain time to determine that a driver has an intention to intervene, i.e. determining driver override; see also [0040], disclosing considering the most recent input torque detected, i.e. a current steering wheel torque, and the measured average)…
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Sheng to incorporate the teachings of Morimoto.  One would have been motivated to make this modification in order to better determine that a driver has the intention to intervene, as taught by Morimoto in at least [0031], thus increasing efficiency and driver control.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sheng in view of Morimoto and further in view of Lee et al. (US 2013/0274985 A1, hereinafter Lee, from Applicant’s IDS dated February 25, 2020).
Regarding claim 5, modified Shen teaches:
A method according to claim 3,…
Sheng does not explicitly teach:
…wherein it further comprises using, for a determined pre-defined scenario with no potential threat objects (6) to the right or to the left of the road vehicle (3), a function f(x) being a convex bathtub shaped function with a flat minimum at x=0 and monotonically increasing with increasing |x| as the road vehicle (3) approaches a lane marker (5a,5b).
However, in the same field of endeavor, vehicle control, Lee teaches:
… for a determined pre-defined scenario with no potential threat objects (6) to the right or to the left of the road vehicle (3), a function f(x) being a convex bathtub shaped function with a flat minimum at x=0 and monotonically increasing with increasing |x| as the road vehicle (3) approaches a lane marker (5a,5b) (See at least Figs. 3a and 3b; [0076-0077, 0081-0085], disclosing implementing a monotonically increasing function for |x|).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the scaling of Sheng to incorporate the function of Lee.  One would have been motivated to make this modification in order to better assist the vehicle in returning to the center of a lane, thereby increasing safety.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sheng in view of Morimoto and further in view of Hong (US 2011/0118936 A1, from Applicant’s IDS dated February 25, 2020).

Regarding claim 6, modified Shen teaches:
A method according to claim 3, wherein it further comprises…
Sheng does not explicitly teach: 
using, for a determined scenario with threat objects (6) either to the left or to the right of a lane (5) currently traveled by the road vehicle (3), a function f(x) being asymmetric around the center x=0 of the lane (5) currently traveled and increasing as the road vehicle (3) approaches threat objects (6).
However, in the same field of endeavor, vehicle control, Hong teaches:
using, for a determined scenario with threat objects (6) either to the left or to the right of a lane (5) currently traveled by the road vehicle (3), a function f(x) being asymmetric around the center x=0 of the lane (5) currently traveled and increasing as the road vehicle (3) approaches threat objects (6) (See at least Fig. 2b; [0029-0030], disclosing the steering torque maps are produced to be deviating from the center, i.e. asymmetric around the center,  while the vehicle is nearing an object. The function also increases the closer the vehicle gets to the object, as shown in Fig. 2b.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the scaling of Sheng to incorporate the function of Hong.  One would have been motivated to make this modification in order to better assist the vehicle in avoiding collision with a threat object, thereby increasing safety.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2012/0166032 A1), disclosing determining if a driver is attempting to override the lane centering system.
Jeon (US 10,836,431 B1), disclosing steering control torque value as a function of TTC. (Examiner notes this reference does not qualify as prior art)
Otto et al. (US 2018/0029640 A1), disclosing torque overlay command and detecting a change in operation mode of the vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664